Citation Nr: 9910300	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  90-47 223	)	DATE
	)
	)                            

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic neuritis of the dorsal spine with radicular 
pain in the left chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  His awards and decorations include the Purple 
Heart.

In May 1991 the Board, in addition to other determinations, 
issued a final decision on the above issue.  Thereafter, the 
veteran appealed to the United States Court of Veterans 
Appeals (U. S. Court of Appeals for Veterans Claims, 
effective March 1, 1999).  The Court issued a Memorandum 
decision vacating the May 1991 decision, and remanding the 
case to the Board.  [citation redacted],
[citation redacted].  In May 1994, the 
Board remanded the case to the RO for further development, 
and it was returned to the Board in 1997.

The issue of entitlement to an evaluation in excess of 10 
percent for post-traumatic neuritis of the dorsal spine with 
radicular pain in the left chest was before the Board and 
remanded for additional development in August 1997.  The case 
has been returned to the Board for further appellate 
consideration.

In the course of this appeal the veteran filed a claim for 
post-traumatic stress disorder (PTSD) which was granted, a 30 
percent evaluation was assigned, and he submitted a notice of 
disagreement as to the assigned rating.  By rating action in 
September 1997 a total schedular rating was assigned for the 
PTSD.  This is the maximum schedular rating allowed, and AB 
v. Brown, 6 Vet. App. 35 (1993) is not for application.  
There is no NOD as to the effective date of the rating, and 
this issue is not before the Board, inasmuch as it raises a 
separate and distinct claim which has not yet been 
considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 
1996).

The veteran raised the issue of service connection for knee 
disability in March 1997.  A rating action in September 1997, 
denied service connection for chondromalacia of the right 
knee, and the veteran was so informed in October 1997.  In 
November 1997 he requested "reconsideration" of his claim 
for the right knee, pointing out that, while the RO found it 
"not well-grounded," he was treated for chondromalacia in 
service.  

The Board does not find the appellant's October 1997 
communication is a notice of disagreement.  A notice of 
disagreement is a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1998).  A notice of disagreement must be filed 
within one year of the date the agency of original 
jurisdiction mails the written notice of the determination.  
38 C.F.R. § 20.302 (1998).

The appellant's October 1997 communication clearly fails to 
express and a desire to seek appellate review.  While the 
lack of some variant or synonym for the word "disagree" 
alone may not be fatal as to whether a communication can be 
deemed a notice of disagreement, the word "reconsider" 
indicates simply a desire for another review by the agency of 
original jurisdiction, not the Board.    

A rating actions in July 1998, denied service connection for 
chondromalacia of the right knee and the veteran was so 
informed in August 1998.  He submitted additional evidence in 
regard to his right knee in December 1998, and a rating 
action in February 1999 again denied  service connection for 
chondromalacia of the right knee.  None of the communications 
after October 1997 can be deemed to be a notice of 
disagreement, since none can be found to reasonably indicate 
disagreement and a desire to seek appellate review.  The 
record shows the veteran inquired as to the "status" of his 
claim in January 1999.  The Board finds this report of 
contact does not show the claimant even advanced the 
allegation that he believed he had an appeal pending, or that 
he was disagreeing with the determination by the RO and 
seeking appellate review.  He was then provided a further 
notice that his claim for service connection had been denied.  
In light of this record, the Board does not find that the 
veteran ever filed a timely notice of disagreement as to the 
claim for service connection for a knee disability, and 
therefore that issue is not in appellate status.

The July 1998 rating action also denied service connection 
for cervical spondylosis secondary to service-connected 
disability.  There is nothing in the file to show that the 
veteran has appealed that action.  

The representative's hearing presentation of March 1999 noted 
that the issue of a separate rating for the dorsal spine scar 
was raised in the June 1997 presentation.  The Board must 
respectfully point out that a separate rating for the dorsal 
spine scar was discussed in detail in the August 1997 Board 
decision (pp. 41-42) concerning the residuals of shrapnel 
fragment wound of the dorsal spine. 


FINDINGS OF FACT

1.  The veteran sustained a shrapnel wound to the left 
posterior chest, over the mesial border of the left scapula 
at its mid-portion in February 1969; service connection was 
established for shell fragment wound, left scapular region, 
rated 10 percent, Diagnostic Code 5301.

2.  Following the shrapnel wound, the veteran complained of 
pain in the left chest with numbness in the left arm and 
chest; he was subsequently diagnosed with post-traumatic 
neuritis of the dorsal spine with radicular pain in the left 
chest, rated 10 percent, Diagnostic Code 8619.

3.  Currently the neuritis is principally manifested by 
complaints of chronic pain radiating around the ribs on the 
left side compatible with the level of wounding, with a sharp 
burning character pain radiating to the nipple area on the 
left; there is no associated atrophy, the area is not 
hypersensitive to touch or tactile stimulation, and there is 
no functional impairment.

4.  The neuritis is incomplete and productive of no more than 
moderate impairment.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for post-traumatic 
neuritis of the dorsal spine with radicular pain to the left 
chest is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Code 8619 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  39 C.F.R. § 4.10 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. §  4.20 (1998)

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1998).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (1998)

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis give with each nerve, whether due to 
varied level of the nerve lesion or partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1998)

Incomplete neuropathy (paralysis) of the long thoracic nerve, 
severe, major or minor extremity, warrants a 10 percent 
evaluation.  when moderate, major or minor extremity, a 10 
percent rating is assigned.  Mild incomplete neuropathy is 
noncompensable.  If the neuropathy is complete, with 
inability to raise the arm above shoulder level, winged 
scapula deformity, a 30 percent rating is granted for the 
major extremity, and a 20 percent rating for the minor.  38 
C.F.R. § 4.124, Diagnostic Code 8619 (1998)


Factual Background

The veteran arrived in the Republic of South Vietnam January 
12, 1969.  Service medical records show mortar fragment wound 
to the left posterior chest, just lateral to the spine, 
February 8, 1969.  Digital exploration on the 8th did not 
reveal fragment and the wound did not appear to communicate 
with the pleural cavity or involve bony structure.  Chest X-
ray study showed normal chest.  There was abrasion to the 
surrounding area with loss of skin that prevented complete 
closure of the wound, but it was believed that it would heal 
secondarily quite satisfactorily.

In February 1969 the veteran was sent to an evacuation 
hospital.  Records associated therewith show that the wound 
broke down and had to be reopened. He had a sinus tract down 
to the scapula.  In the hospital course it was noted that the 
veteran had a disproportionate amount of left shoulder 
decreased range of motion.  He was treated with ROM (range of 
motion) and strengthening exercises to the left shoulder and 
a note in March 1969 indicated that he was receiving 
resistance through the shoulder which was near normal.  He 
was discharged from the hospital March 11, 1969, and returned 
to full duty in April 1969.

When examined by the VA in September 1970, the veteran was 67 
inches in height and weighed 189 pounds.  He complained of 
pain under and over the left shoulder, numbness in the left 
arm, and more pain if lifting or using the arm at work.  He 
reported working as a laborer.  Physical examination showed a 
roundish scar 2 inches by 2 inches, depressed, over the 
mesial border of the left scapula at its mid-portion, 
involving Muscle Group I.  There was no loss of motion or the 
shoulder or scapula and no apparent nerve injury.

A rating action in November 1970 granted service connection 
for residuals of shell fragment wound to the left scapular 
region, muscle group I, rated 10 percent.

The veteran was provided VA orthopedic and neurologic 
examination in February 1971.  He complained of weakness in 
the left arm associated with pain, and was unable to lift 
heavy objects.  The left arm would tire easily and he felt 
numbness in the shoulder, left arm and left upper chest wall 
anteriorly when he raised his arm.  He reported being fired 
from his job because he was not able to perform his work.  
Orthopedic examination revealed normal motion of the 
shoulder, elbow and wrist and digital joints bilaterally.  
There was no limitation of the abduction or weakness of the 
left shoulder and no impairment of sensation in the scapula 
and left arm.  There was 1/2 inch atrophy of the left forearm 
compared to the right.  There was no evidence of atrophy of 
the small muscles of the left hand and grasping power of the 
left hand was slightly decreased compared with the right.  
The veteran was right handed.  The diagnosis was residuals of 
shell fragment wound to the left scapular region; subjective 
symptom of pain-weakness and numbness of the left shoulder.

The February 1971 neurologic examination findings concluded 
that muscle stretch and superficial reflexes were equal 
bilaterally.  The was no muscle atrophy, fasciculation or 
other weakness noted in any of the muscle groups.  It was 
concluded that the detailed examination did not reveal muscle 
weakness, atrophy or sensory disturbance related to the back 
injury and the findings were entirely within normal limits.  
The diagnosis was no signs of organic central nervous system 
disease found.

VA orthopedic and neurologic examinations were again 
conducted in July 1980.  His complaints on orthopedic 
examination were essentially as before, with the veteran 
stating that back symptoms were getting worse.  He was 
working as a machinist in a coal mine and his job required a 
lot of lifting and bending over.  Neurologic examination 
noted occasional feeling numbness of the left arm and all 
fingers.  It was summarized that allegedly X-rays showed some 
calcium deposits in the spine, apparently not injured from 
the shrapnel fragments.  The residuals of the back injury 
were not significant, whoever the scar was somewhat 
disfiguring.  The diagnostic impression was no signs of 
organic central nervous system disease.

A local medical doctor, in January 1984, saw the veteran for 
hypertension, and noted that the veteran was being followed 
by a private physician for neuralgia in the left chest wall 
secondary to war wound, and he was on Dilantin and 
"Equagesic".  

J. Dy, M.D., in a statement dated March 5, 1986, reported 
treating the veteran since 1982 because of persistent mid-
back pain with pain radiating to the left upper chest in a 
girdle-like fashion.  He believed the veteran has some injury 
to the "dorsal spines" and some injury to the nerves along 
the thoracic nerves.  It was believed that the veteran had 
post-traumatic neuritis causing the frequent pain over the 
left mid-dorsal spine radiating to the left chest in a 
girdle-like fashion.  Dilantin, three times a day, and an 
analgesic were prescribed to relieve the pain.  It was 
believed that the post-traumatic neuralgia should be included 
as a compensable benefit from the injury sustained in 
service.

Dr. Dy submitted a similar statement dated April 10, 1986, 
with an attached diagnosis of post-traumatic neuritis, dated 
in August 1985.  An additional statement was submitted in May 
1987 concerning injury to the dorsal nerve roots causing 
post-traumatic neuritis.

VA neurologic examination of the left upper extremity in May 
1987 found reflexes present and active, with slightly 
decreased pin prick sensation over the posterior aspect of 
the left arm.  There were no changes over the forearm or the 
4th and 5th fingers.  The diagnoses were shell fragment wound 
, left scapular region; minimal spondylosis of thoracic 
spine; "involvement" of muscle group XX not found.

The veteran on VA psychiatric examination in January 1989, 
noted employment as a machinist for one company form 1974 to 
1986, and current employment as a machinist, from November 
1987.  Information recorded for clinical purposes was to the 
effect the company closed in 1986, and the veteran had not 
been able to hold a job since.

In November 1989 the veteran requested an increase, noting 
severe chest pain caused by nerve damage.  

Service connection for post-traumatic neuritis of the dorsal 
spine with radicular pain, left chest, rated 10 percent, was 
granted by rating action in August 1987.  

In November 1989 the veteran was seen by the VA for 
complaints of painful chest wall.  Nerve conduction studies 
of the left median and ulnar nerves were all normal in motor 
and sensation.  EMG (electromyograph) of the left upper 
extremity and "paracervical" muscles showed questionable 
abnormalities at C6, 7 "paracervical" and trapezius muscles.  
It was noted that EMG testing on the upper dorsal paraspinals 
around the old shrapnel wound scar tissue excited only pain, 
"too much pain without any definite EMGT abnormalities."  
The impression was rule out probable lower cervical 
radiculopathy, C6, 7, otherwise no definite abnormal 
findings.  

VA examination in May 1990, in regard to the left chest 
radicular pain, found a 10 cm (centimeter) wide band of 
hypalgesia (pin) extending from left mid-dorsal vertebrae 
around the chest wall to the left nipple.  There was a 
similar hypalgesia over the lateral arm, ulnar side of the 
forearm and 3rd, 4th, and 5th, fingers.  The radial, biceps, 
triceps, reflexes were intact.  The pertinent diagnosis was 
post-traumatic neuritis, dorsal spine with radicular pain, 
left chest.

A private pathology report in August 1990 showed findings 
compatible with sarcoidosis.  S. E., M.D., in a statement 
December 16, 1991, reported that the veteran's pulmonary 
history began in December 1989 with bronchitis followed by 
shortness of breath.  In 1990 there were X-ray findings 
consistent with sarcoidosis.  There was a recitation of 
environmental exposure, and the opinion that the veteran 
could no longer work in any environment with any type of dust 
or irritant present.  

When the appellant was seen at a county mental health clinic, 
in February 1992, it was reported that he worked as a 
machinist from November 1987 to March 1990, leaving due to 
health problems.  An associated evaluation in April 1992 
noted that the veteran believed that he could not do even 
light work due to severe asthma, and sedentary work was 
precluded because he could not spell.  It was noted that he 
had applied for SSI (supplemental security income) benefits.  

When examined by the VA, Dr. Dy, in January 1995, for 
persistent pain over the left mid-back, radiating around to 
the left mid-chest along the nipple region in a girdle 
fashion, the veteran reported constant pain affecting him 
daily.  The pain was worse when lifting or pulling with the 
left hand.  Constant numbness of the left arm extending to 
the left small ring fingers was noted.  Upper extremity 
strength was 4-5 over 5.  Sensory examination was intact to 
pin over the extremities, except diffuse decreased pin 
sensation over the left arm and forearm, and over the left 
small and ring fingers.  He could feel the pin over the left 
hand but not as sharp as on the other fingers.  No atrophy of 
the intrinsic muscles of the hands was noted.  Moderate 
tenderness on pressure over the surgical scar, which had 
slight indentation over the left middle paraspinal region 
from the shrapnel wound, was noted.  No focal weakness of the 
extremities was noted.  The examiner noted that he complaints 
of numbness of the upper extremity "may be related to 
cervical radiculopathy."  The impression was post-traumatic 
left thoracic neuritis, secondary to old shrapnel wound and 
surgery.  

When examined by the VA in October 1995, the veteran reported 
pain through the upper back, in between the shoulder blades, 
radiating to the side of the chest anteriorly to the sternal 
region.  The pain did not cross the mid line.  Exertional 
activities increased the pain.  "Club-type" hyperesthesia 
in both upper extremities was noted.  There was no evidence 
of any atrophy of the muscles in the shoulder, girdle, or 
upper extremity or cervical region.  The diagnoses were 
shrapnel wound to the back with injury to the trapezius 
muscle, left; and neuritis of the eighth intercostal nerve, 
left.

Peripheral nerve examination by Dr. Dy, in October 1995, 
noted complaints of numbness and paresthesia effect in the 
left arm and forearm along the posterior aspect to the left 
small ring fingers.  Noted abnormalities included slight 
weakness in abduction of the left fingers with strength being 
4/5.  There was fair abduction of the right fingers, with 
strength being 4/5.  Decreased pain sensation over the dorsal 
aspect of the ulnar side of the hand and left small ring 
finger was noted.  There was decreased pin sensation over the 
posterior aspect of the left arm and left forearm, but intact 
pin sensation over the rest of the left upper extremity.  
Moderate tenderness on pressure over the 4.5 cm scar and 
surgical site on the left paraspinal region along the mid 
dorsal spine was noted.  Pain extending from the surgical 
scar around tot he left nipple in a circular-like fashion was 
reported.  The examination impressions were status post 
shrapnel wound over the left mid-dorsal paraspinal region 
with surgery; consider post-traumatic left dorsal neuritis 
affecting the D 4 nerve root.  The examiner noted that 
besides the veteran's subjective back pain radiating around 
to the left nipple region and his aches and numbness over the 
left upper extremity, especially affecting the left small 
ring finger, no other focal neurological deficit was found on 
examination.  The veteran probably suffered from cervical 
spondylosis, which would account for the pain over the neck 
radiating tot he left lower extremity and associated with 
paresthesia over the left upper extremity.  

Neurologic evaluation by the VA in July 1996, in regard to 
complaints of numbness of the feet, resulted in a diagnosis 
of peripheral sensory neuropathy affecting both upper and 
lower limbs, specific cause not apparent.

The veteran provided testimony at a hearing before the RO in 
September 1996.  At that time he reported seeing a private 
physician on a fee basis, every 6 months, and being 
prescribed Zostrix ointment to curb the nerve damage, 
Transcript (T.) pp. 3 and 5.  It was explained to the veteran 
why he had not received information on an examination in 
October 1994, T. pp. 6 and 7.  

Records from Dr. Othman, received in November 1996, show 
treatment from 1993 to 1996.  Statements for Worker's 
Compensation Fund, variously dated in 1993, and 1994, noted 
low back, left hip, and lower extremity pain, associated with 
a fall on the job in 1985.  A follow-up examination, 
addressed to the VA, in February 1994, noted complaints of 
weakness of the left upper extremity associated with 
increased numbness and tingling of the last 2 fingers on the 
left, radiating up to the elbow, associated with some 
soreness of the left elbow.  He also had pain in the left 
shoulder radiating clear down to the little finger.  Pain 
around the nipple and in the chest on the left side was 
noted.  Examination showed wasting of the muscles of the left 
hand especially of the first dorsal interosseous and flexor 
carpi ulnaris.  There was weakness of the similar muscle.  
Reflexes were normal.  Sensory examination revealed decreased 
touch and pinprick sensation in the C 7 dermitomal 
distribution.  Zostrix cream would be continued.  He 
continued to be seen for the left shoulder pain in 1994, 
1995, and 1996.  

In a statement in October 1996, Dr. Othman noted that the 
veteran reported still having left arm numbness and pain, 
radiating from the chest clear down to the left upper 
extremity, mainly to the shoulder, and sometimes with neck 
pain.  Examination showed normal strength except for some 
weakness around the shoulder on the left side.  Reflexes were 
normal, and there was decreased touch to pin prick sensation 
in the left hand.  

The veteran was provided neurology evaluation in April 1997.  
A brief background on the original shrapnel injury was given.  
It was reported that following the injury the veteran 
experienced chronic pain radiating around the ribs on the 
left side compatible with the level of wounding, with a sharp 
burning character pain radiating to the nipple area on the 
left.  The discomfort was made worse by lifting and exposure 
to cold temperature.  The area is not hypersensitive to touch 
or tactile stimulation.  His medications in the past included 
muscle relaxers, equigesic, Darvon, and Dilantin (which 
helped the discomfort) by a private doctor, not continued by 
the VA.  Currently he used Zostrix cream, which helped 
slightly.

The veteran also reported a chronic sensation of numbness in 
the left arm, radiating down the back of the arm and into the 
third and forth fingers of the left hand.  His other medical 
problems include complaints of numbness of his hands and 
feet, pelvic fracture in 1993, hypertension in the 1980's, 
and gallbladder removal in 1990.  He had been on disability 
retirement since 1991.

Examination revealed a well healed traumatic wound medial to 
the scapular edge at about the T 5 level on the left.  There 
was some slight tenderness at that dermatome in the mid 
axillary line, but no areas of notable hyperpathic change or 
anesthesia.  There was good power bilaterally for proximal 
muscle groups in the upper extremities.  Intrinsic hand 
muscle testing detected some weakness on the left as compared 
to the right.  There appeared to be some decrease in muscle 
mass relative to the first dorsal interosseus and the "ADM" 
muscle on the left.  On sensory testing revealed the veteran 
reported a global decrease in appreciation of pin prick over 
all four extremities specifically in the distal areas that 
did not follow any dermatomal pattern.  In addition, reports 
of decreased sensation to light touch over the ulnar nerve 
distribution on the left hand was noted.  Pertinent 
laboratory studies from the February PTSD evaluation were 
normal.  The examiner opined that the veteran may very well 
have a causalgia "alget" type pain in the thoracic region 
secondary to shrapnel wound.  Perhaps some ulnar neuropathy 
in the left arm required further evaluation.  Peripheral 
nerve screening was also planned.

A VA hospital summary, from May to July 1997, for evaluation 
of the veteran for a PTSD program, did not reveal any 
specific treatment for neuritis of the dorsal spine.

VA examination of the spine was performed in November 1997, 
with review of medical records only, no claims file.  The 
veteran provided a background on his shrapnel injury, 
treatment and subsequent problems.  His back muscles were 
without spasm, and normal except for the 3.5 cm diameter scar 
in the medial aspect of the left scapula, with a 1 cm 
depression, with missing muscle and adherence to subcutaneous 
tissues.  The area of the scar was 1 inch the left of the 
spine and 15 cm inferior to C 6-7 region.  It was noted that 
there was no neurological deficit, other than the neuritis 
pains as described.  There was marked pain to palpation in 
the region of the scar.  The pertinent assessments were pain 
syndrome to the region of shrapnel wound and muscular defect; 
pain syndrome to the cervical spine, likely, with post-
traumatic spondylosis and degenerative change with associated 
pain syndrome; neural encroachment as described, veteran 
basically asymptomatic for neurological deficits to the upper 
extremities at present.  

The veteran was provided neurological examination in May 
1998.  Grip power of the hands, dorsiflexion of the wrists, 
abduction of the fingers, and flexion and extension of his 
arm were fair.  Strength in the upper extremities was 4 to 
5/5.  Sensory examination showed decreased pin sensation 
affecting the lateral aspect of his left arm and forearm, as 
well as left small ring and middle finger along the dorsal 
aspect.  Pin sensation was intact over the palmar surface of 
the left hand.  He had pain over the left upper back on 
elevating his left arm above his head.  No atrophy of the 
intrinsic muscles of his left hand was noted.  He had 
tenderness on pressure over the left inferomedial aspect of 
the scapula, where he suffered the shrapnel wound.  He 
claimed that the pain extended around in a girdle-like 
fashion to his left mid-chest.  The impression was status-
post shrapnel wound to the left mid-back with post-traumatic 
left thoracic neuritis affecting the T 4 nerve root.  

Dr. Dy, the examiner, noted that nerve conduction study of 
the left upper extremity in July 1997 was said to be normal.  
No evidence of peripheral neuropathy was noted on that study.  
X-rays of the cervical spine in October 1997 showed evidence 
of cervical spondylosis.  It was noted that the numbness of 
the left upper extremity was not related to the shrapnel 
wound over the left mid-back along the T 4 radiculopathy; the 
numbness may be related to the left cervical radiculopathy, 
possibly from spondylosis.  In a statement in October 1998 he 
reiterated his opinion as to left upper extremity neuropathy, 
as probably related to cervical spondylosis.


Analysis

The veteran is service connected for neuritis of the dorsal 
spine with radicular pain in the left chest.  The diagnosis 
of status-post shrapnel wound to the left mid-back with post-
traumatic left thoracic neuritis affecting the T 4 nerve 
root, in May 1998, is typical of the diagnoses for the 
service-connected neuritis.  The veteran's complaints 
associated with the shrapnel wound neuritis started with pain 
under and over the left shoulder, and associated numbness, in 
1970-71, with no objective impairment.  In the mid-1980's the 
veteran's complaints were persistent mid-back pain radiating 
to the left upper chest in a girdle-like fashion, and it was 
believed to be post-traumatic neuritis related to some injury 
to the thoracic nerves.  Service connection was granted in 
1987 and a 10 percent rating was assigned.

Nerve conduction studies for the left upper extremity in 1989 
were normal in motor and sensation, and EMG testing around 
the shrapnel wound elicited only pain, without any definite 
EMGT abnormality.  In May 1990 in regard to the left chest 
radicular pain, there was found a 10 cm band of hypalgesia 
from the left mid-dorsal vertebrae around the chest wall to 
the left nipple, and the diagnosis was post-traumatic 
neurits, dorsal spine with radicular pain, left chest.  
Examination and evaluation since 1990 show the same neuritis 
complaints, and it was reported in October 1995 that there 
was no evidence of any atrophy of the muscles of the 
shoulder, left upper extremity or cervical region.  The 
findings in 1995 were essentially the same as in May 1998.  

The examinations do not show that the left arm cannot be 
raised above shoulder level or that he has scapula deformity.  
No muscle atrophy or other objective impairment associated 
with neuritis has been shown.  The service-connected neuritis 
is incomplete, and the maximum rating which may be assigned 
for neuritis not characterized by organic changes will be 
that for moderate impairment, which is 10 percent, the rating 
currently assigned.  

It is for consideration that the veteran worked as a 
machinist for decades with the service-connected neuritis, 
and it does not appear to have significantly affected his 
employment or function under the ordinary conditions of daily 
life..  The veteran's reported disability retirement in 1991, 
when viewed with the records from Dr. Orthman, appears to be 
related to on the job injuries to the low back.  The left 
upper extremity references by Dr. Orthman were not related to 
the service-connected neuritis.  At the time the veteran was 
also diagnosed with sarcoidosis.

The Board notes that the veteran has been described as 
having, cervical radiculopathy (November 1989), peripheral 
neuropathy, lower and upper extremities (July 1996), and 
numbness of the left upper extremity that may be related to 
left cervical radiculopathy, possibly from spondylosis (May 
1998).  None of the aforementioned have been service 
connected and there is no medical opinion that they are 
related to or associated with the neuritis of the dorsal 
spine.  These problems are separate and apart from the dorsal 
spine neuritis and cannot be considered in evaluating that 
disability.  38 C.F.R. § 4.14 (1998).  The Board also notes 
that the veteran has a separate rating for the shrapnel wound 
to the left scapula area, rated 10 percent, based on the 
muscle damage, and complaints associated therewith are also 
not considered in rating the dorsal neuritis.  

The veteran reports disability retirement in 1991, and there 
is in file a reference to a Social Security Administration 
(SSA) claim (SSI).  There is no specific allegation that 
there would be anything in the records reviewed by SSA that 
would be relevant in this matter.  The Board points out that 
in addition to the low back disability from on the job 
injury, the veteran has also been diagnosed with sarcoidosis, 
and peripheral neuropathy.  There is no allegation that any 
records in the possession of SSA pertaining to a grant of 
benefits in 1991 would provide adequate medical evidence for 
evaluation of the service-connected dorsal neuritis.  Thus, 
the Board finds no basis for further develop of the record to 
obtain records of the SSA.  Brock v. Brown, 10 Vet. App. 155 
(1997).



ORDER

An evaluation in excess of 10 percent for post-traumatic 
neuritis of the dorsal spine with radicular pain in the left 
chest is denied


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

